Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundy et al. US publication no.: US 2016/0047164 A1.

Regarding claim 1, Lundy et al. teach, A method, comprising: adjusting, by a processor and based on sensor data, a first window shade (104, figure 1A) a first adjustment to create a first pattern of shade that protects against direct solar radiation onto an area of interest (see paragraph 39, where the shades are adjusted based on the sunlight penetration), while allowing daylight into one or more regions outside the area of interest (by default the sunlight will be allowed to enter regions that are outside area of interest as it isn’t controlled by the system); adjusting, by the processor and based on the sensor data, a second window shade a second adjustment to create a second pattern of shade that protects against the direct solar radiation onto the area of interest (see figures 3A and 3B, where it can be seen that there is a second window which is controlled independently based on the window sensor as seen in paragraph 50-51), while allowing daylight into one or more regions outside the area of interest (by default the sunlight will be allowed to enter regions that are outside area of interest as it isn’t controlled by the system); creating, by the processor, an overall pattern of shade by the combination of the first pattern of shade and the second pattern of shade at the area of interest (see figures 2A-3b, where it can be seen that the windows are adjacent to each other and they include a pattern as seen in figure 6 and paragraphs 59-70); and communicating, by the processor and to an artificial lighting control system, information regarding at least one of a presence of shadow or reflected light on the area of interest such that the artificial lighting system adjusts the artificial lighting (see paragraph 35 in which it can be seen that the LED lights are controlled based on different bright threshold).
Regarding claim 2, Lundy et al. teach, the method of claim 1, wherein the artificial lighting system adjusting the artificial lighting includes adjusting a color on the window shade by the artificial lighting (see paragraph 35).
Regarding claim 3, Lundy et al. teach, the method of claim 1, wherein the artificial lighting system adjusting the artificial lighting includes adjusting the artificial lighting in advance of the presence of the shadow or the reflected light on the area of interest (see paragraph 35).
Regarding claim 4, Lundy et al. teach, the method of claim 1, wherein the adjusting the first window shade allows daylight to enter the area of interest (see paragraphs 52-57 and figure 4 in which the adjusting of the shades is for the sunlight to enter).
Regarding claim 5, Lundy et al. teach, the method of claim 1, wherein the protecting against the direct solar radiation includes providing targeted shadows onto the area of interest (see paragraphs 62-63 in which shades are adjusted based on “dark threshold value” referring to the targeted shadows and see paragraphs 66-70 in which it can be seen that the window in adjusted based on the target sunlight light).
Regarding claim 6, Lundy et al. teach, the method of claim 1, wherein the protecting against the direct solar radiation includes restricting targeted sun light from the area of interest (see paragraphs 62-63 in which shades are adjusted based on “dark threshold value” referring to the targeted shadows and see paragraphs 66-70 in which it can be seen that the window in adjusted based on the target sunlight light).
Regarding claim 7, Lundy et al. teach, the method of claim 1, further comprising configuring at least one of a pattern, a shade material or an openness for at least one of the first window shade or the second window shade (see figure 6, and paragraphs 59-70 in which a pattern is determined based on the dark threshold and light level).
Regarding claim 8, Lundy et al. teach, the method of claim 1, further comprising: analyzing, by the processor, angles of solar rays that comprise the direct solar radiation (see paragraph 56 where the sun angle of incidence is determined); and determining, by the processor, an impact of the solar rays on at least one of the area of interest, the first window shade or the second window shade, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining (see paragraph 57, where the shades are controlled based on the angle determined).
Regarding claim 9, Lundy et al. teach, the method of claim 1, further comprising receiving, by the processor, the sensor data associated with the daylight on the area of interest (window sensor 158, figure 1a; paragraph 37).
Regarding claim 10, Lundy et al. teach, the method of claim 1, further comprising determining, by the processor, the overall pattern of shade that protects against direct solar radiation onto the area of interest, while allowing daylight into one or more regions outside the area of interest (see paragraphs 62-63 in which shades are adjusted based on “dark threshold value” referring to the targeted shadows and see paragraphs 66-70 in which it can be seen that the window in adjusted based on the target sunlight light).
Regarding claim 12, Lundy et al .teach, the method of claim 1, further comprising communicating, by the processor and to a building management system, information regarding the adjusting of at least one of the first window shade or the second window shade such that the building management system controls other systems based on the adjusting (see figure 2b and paragraphs 48-49 in which it is shown that each floor of the building contains similar setup as shown in figure 2a).
Regarding claim 13, Lundy et al. teach, the method of claim 1, wherein the area of interest includes an object within the area of interest (see paragraphs 59-70).
Regarding claim 14, Lunch et al. teach, the method of claim 1, wherein the area of interest includes one or more people within the area of interest (see paragraphs 59-70).
Regarding claim 18, Lundy et al. teach, the method of claim 1, wherein the first adjustment and the second adjustment are different adjustments (see figures 3A and 3B, where it can be seen that there is a second window which is controlled independently based on the window sensor as seen in paragraph 50-51).
Regarding claim 19, Lundy et al. teach, A method, comprising: adjusting, by a processor and based on sensor data, a first window shade (104, figure 1A) a first adjustment to create a first pattern of shade that protects against direct solar radiation onto an area of interest (see paragraph 39, where the shades are adjusted based on the sunlight penetration), while allowing daylight into one or more regions outside the area of interest (by default the sunlight will be allowed to enter regions that are outside area of interest as it isn’t controlled by the system); adjusting, by the processor and based on the sensor data, a second window shade a second adjustment to create a second pattern of shade that protects against the direct solar radiation onto the area of interest (see figures 3A and 3B, where it can be seen that there is a second window which is controlled independently based on the window sensor as seen in paragraph 50-51), while allowing daylight into one or more regions outside the area of interest (by default the sunlight will be allowed to enter regions that are outside area of interest as it isn’t controlled by the system); creating, by the processor, an overall pattern of shade by the combination of the first pattern of shade and the second pattern of shade at the area of interest (see figures 2A-3b, where it can be seen that the windows are adjacent to each other and they include a pattern as seen in figure 6 and paragraphs 59-70).
Regarding claim 20, Lundy et al. teach, A system comprising: a processor (processor 140, paragraph 32); and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (see paragraph 120), cause the processor to perform operations comprising: adjusting, by a processor and based on sensor data, a first window shade (104, figure 1A) a first adjustment to create a first pattern of shade that protects against direct solar radiation onto an area of interest (see paragraph 39, where the shades are adjusted based on the sunlight penetration), while allowing daylight into one or more regions outside the area of interest (by default the sunlight will be allowed to enter regions that are outside area of interest as it isn’t controlled by the system); adjusting, by the processor and based on the sensor data, a second window shade a second adjustment to create a second pattern of shade that protects against the direct solar radiation onto the area of interest (see figures 3A and 3B, where it can be seen that there is a second window which is controlled independently based on the window sensor as seen in paragraph 50-51), while allowing daylight into one or more regions outside the area of interest (by default the sunlight will be allowed to enter regions that are outside area of interest as it isn’t controlled by the system); creating, by the processor, an overall pattern of shade by the combination of the first pattern of shade and the second pattern of shade at the area of interest (see figures 2A-3b, where it can be seen that the windows are adjacent to each other and they include a pattern as seen in figure 6 and paragraphs 59-70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy et al. US publication no.: US 2016/0047164 A1 in view of Berman et al. US publication no.: US 2015/0225999 A1. 
Regarding claim 11, Lundy et al. is silent on specifically teaching, the method of claim 1, further comprising: modeling, by the processor, at least a portion of a building and at least a portion of the surroundings of a building to create a shadow model; using, by the processor, the shadow model to calculate a presence of calculated shadow at a location of interest on the building; and determining, by the processor, an impact of the presence of calculated shadow on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining.
Berman et al. teach: modeling, by the processor, at least a portion of a building and at least a portion of the surroundings of a building to create a shadow model; using, by the processor, the shadow model to calculate a presence of calculated shadow at a location of interest on the building (see paragraph 135 in which the motorized control shade system utilizes a shadow model); and determining, by the processor, an impact of the presence of calculated shadow on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining.
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; modeling, by the processor, at least a portion of a building and at least a portion of the surroundings of a building to create a shadow model; using, by the processor, the shadow model to calculate a presence of calculated shadow at a location of interest on the building; and determining, by the processor, an impact of the presence of calculated shadow on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining, for the purpose of improving the control of the motorized shades system. 

Regarding claim 15, Lundy et al. is silent on specifically teaching, the method of claim 1, further comprising: modeling, by the processor, at least a portion of a building and at least a portion of the surroundings of a building to create a reflectance model; using, by the processor, the reflectance model to calculate a presence of calculated reflected light at a location of interest on the building (see paragraph 137 where the system use the reflectance model); and determining, by the processor, an impact of the presence of calculated reflected light on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining.
Berman et al. teach: modeling, by the processor, at least a portion of a building and at least a portion of the surroundings of a building to create a reflectance model; using, by the processor, the reflectance model to calculate a presence of calculated reflected light at a location of interest on the building; and determining, by the processor, an impact of the presence of calculated reflected light on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; modeling, by the processor, at least a portion of a building and at least a portion of the surroundings of a building to create a reflectance model; using, by the processor, the reflectance model to calculate a presence of calculated reflected light at a location of interest on the building; and determining, by the processor, an impact of the presence of calculated reflected light on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining, for the purpose of improving the control of the motorized shades system. 
Regarding claim 16, Lundy et al. is silent on specifically teaching, the method of claim 1, further comprising: comparing, by the processor, a measured radiation value obtained from a radiometer on an outside of a building to a predicted radiation value generated by a clear sky algorithm to obtain a comparison value; and determining, by the processor, an impact of the comparison value on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining.
Berman et al. teach: comparing, by the processor, a measured radiation value obtained from a radiometer on an outside of a building to a predicted radiation value generated by a clear sky algorithm to obtain a comparison value; and determining, by the processor, an impact of the comparison value on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining (see paragraph 9 where a radiometer is used to predict radiation value and compared with a clear sky algorithm).
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; comparing, by the processor, a measured radiation value obtained from a radiometer on an outside of a building to a predicted radiation value generated by a clear sky algorithm to obtain a comparison value; and determining, by the processor, an impact of the comparison value on the area of interest, wherein the adjusting of at least one of the first window shade or the second window shade is based on the determining, for the purpose of improving the control of the motorized shades system. 
Regarding claim 17, Lundy et al. is silent on specifically teaching, the method of claim 1, further comprising implementing an override condition of adjusting at least one of the first window shade or the second window shade, in response to at least one of: determining, by the processor, the presence of calculated reflected light on at least one of a first window adjacent the first window shade or a second window adjacent the second window shade; determining, by the processor, the presence of calculated shadow on at least one of the first window or the second window ; determining, by the processor, a modelled brightness value indicating the presence of excessive brightness at least one of the first window or the second window; or determining, by the processor, that at least one of an actual British thermal unit (BTU) load on the window or a calculated BTU load on the window exceeds a predetermined value.
Berman et al. teach: further comprising implementing an override condition of adjusting at least one of the first window shade or the second window shade, in response to at least one of: determining, by the processor, the presence of calculated reflected light on at least one of a first window adjacent the first window shade or a second window adjacent the second window shade; determining, by the processor, the presence of calculated shadow on at least one of the first window or the second window (see paragraph 135 for implementing a shadow override); determining, by the processor, a modelled brightness value indicating the presence of excessive brightness at least one of the first window or the second window; or determining, by the processor, that at least one of an actual British thermal unit (BTU) load on the window or a calculated BTU load on the window exceeds a predetermined value.
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; further comprising implementing an override condition in response to at least one of: determining, by the automated control system, the presence of calculated reflected light on the window; determining, by the automated control system, the presence of calculated shadow on the window; determining, by the automated control system, a modelled brightness value indicating the presence of excessive brightness at the window; or determining, by the automated control system, that at least one of an actual British thermal unit (BTU) load on the window or a calculated BTU load on the window exceeds a predetermined value, for the purpose of improving the control of the motorized shades system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846